Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20  are allowed.
	Claims 1-20 are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including “while a device is performing a content replacement operation in which the device outputs a replacement ad segment in place of an advertisement segment, determining that the advertisement segment is not an expected modifiable ad segment, in response, determining that the ad segment is ineligible for replacement; and in response; at a subsequent content replacement opportunity, device outputs the ad segment in place of a subsequent modifiable ad segment that the device is scheduled to receive, where it is performed prior to the device outputting the subsequent modifiable ad segment”  Claim 11,20  recites similar limitations 
	The closest prior art (Abraham) teaches interruption of an advertisement and displaying at a later time.  None of these references disclose “while a device is performing a content replacement operation in which the device outputs a replacement ad segment in place of an advertisement segment, determining that the advertisement segment is not an expected modifiable ad segment, in response, determining that the ad segment is ineligible for replacement; and in response; at a subsequent content replacement opportunity, device outputs the ad segment in place of a subsequent modifiable ad segment that the device is scheduled to receive, where it is performed prior to the device outputting the subsequent modifiable ad segment”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL H HONG/Primary Examiner, Art Unit 2426